EXHIBIT 10.59
 
AMENDMENT TO THE PATENT PURCHASE AGREEMENT
 
This Amendment to Patent Purchase Agreement (the “Amendment”) is entered into as
of December 16, 2013 (the “Effective Date”) by and between Delphi Technologies,
Inc., a Delaware corporation, having offices at 5725 Delphi Dr., Troy, MI
48098-2815 (“Seller”) and Loopback Technologies, Inc., a Delaware corporation,
having offices at 2331 Mill Road, Suite 100, Alexandria, VA 22314
(“Purchaser”).  Each of Delphi and Loopback is a “Party” and together, the
“Parties.”
 
WHEREAS, Seller and Purchaser are parties to that certain Patent Purchase
Agreement, dated October 31, 2013 (the “PPA;” all capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the PPA);
 
WHEREAS, under the PPA, Seller agreed to sell and Purchaser agreed to purchase
all right, title and interest to the Acquisition Patents; and
 
WHEREAS, Seller and Purchaser have agreed to amend certain commercial terms of
the PPA as set forth in more detail herein;
 
NOW THEREFORE, Seller and Purchaser have agreed to amend the PPA as follows:
 
1.  
Section 2.1 shall be stricken and replaced in its entirety with the following:

 
“2.1           “Acquisition Patents” means the Patent Families and Expiring
Patent Families listed on Exhibit A-1 hereto, as the same shall be finalized at
Closing in accordance with Section 3.3 below.”
 
2.  
A new Section 2.8 is added as follows:

 
“2.8           “Expiring Patent Families” means a Patent Family containing one
or more Patents set to expire prior to December 31, 2016.”
 
3.  
Section 3.1 shall be stricken and replaced in its entirety with the following:

 
“3.1           As of the Effective Date, (i) Exhibit A-1, Table 1 identifies the
Patent Families and (ii) Exhibit A-1, Table 2 identifies the Expiring Patent
Families that Purchaser is contemplating acquiring at Closing (as defined
below).”
 
4.  
Section 3.2 shall be stricken and replaced in its entirety with the following:

 
“3.2           Document Delivery.  As soon as reasonably practicable after the
Effective Date, Seller shall send to Purchaser, via Federal Express or other
reliable overnight delivery service or by hand delivery, all prosecution files
and all other documents, communications and files (electronic or otherwise)
regarding the ownership, prosecution, maintenance and enforcement of (i) the
Patent Families identified in Exhibit A-1, Table 1 and (ii)  the Expiring Patent
Families identified in Exhibit A-1, Table 2 on the Effective Date, to the extent
the same are in the possession or control of the patent department and legal
department of Seller (and any other relevant department of Seller likely to have
Documents), any affiliate of Seller or their respective counsel, agents or
related parties, including, but not limited to those documents listed on the
Document Request Form attached hereto as Exhibit C (collectively, the
“Documents”).   At Closing, Seller will certify that it has conducted (or caused
to be conducted on its behalf) a commercially reasonable search for any and all
Documents related to the Acquisition Patents in the possession or control of the
patent department of Seller, any affiliate of Seller or their respective
counsel, agents or related parties, has delivered the same to the Purchaser by
signing and delivering the affidavit attached to the Document Request Form as
Attachment 1 or alternatively, the affidavit attached to the Document Request
Form as Attachment 2.”
 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-1-

--------------------------------------------------------------------------------

 

5.  
Section 3.3 of the PPA shall be stricken and replaced in its entirety with the
following:

 
 
“3.3
At Closing, Purchaser shall confirm Exhibit A-1 as the final list of Acquisition
Patents.”

 
6.  
Section 3.4 shall be stricken and replaced in its entirety with the following:

 
“3.4           Notwithstanding Seller’s delivery obligations under Section 3.2
above, in the event that a Document related to ownership, prosecution,
maintenance, prior art, validity or Seller’s enforcement of a Patent is
discovered at any time following the Closing that was not provided to Purchaser
in accordance with Section 3.2 above or a Document was otherwise knowingly
withheld (any such Document, an “Undisclosed Document”), Seller will promptly
provide to Purchaser the Undisclosed Document; and
 
(a)  To the extent that an Undisclosed Document is material to any of the
Acquisition Patents (including but not limited to, the validity or
enforceability thereof or chain of title thereto) (each, an “Impacted Patent”),
in addition to of any other rights or remedies Purchaser may have under law or
this Agreement, Purchaser shall be entitled to demand and Seller will promptly
pay, a refund of a portion of the Purchase Price for each Impacted Patent as
follows: (i) to the extent an Impacted Patent is one of the Patent Families
listed on Exhibit A-1, Table 1, the refund amount shall be *for each such
Impacted Patent and (ii) to the extent an Impacted Patent is one of the Expiring
Patent Families listed on the Exhibit A-1, Table 2, the refund amount shall be *
for each such Impacted Patent.  Notwithstanding the foregoing, in the event US
Patent No. *.

 
(b)           In the event of a refund of a portion of the Purchase Price for an
Acquisition Patent is effected, pursuant to Section 3.4(a), Purchaser will
assign ownership to Seller of the Acquisition Patents within the pertinent
Patent Family.  In the event that Purchaser has received any revenues from third
parties attributable to such pertinent Patent Family, * of such revenues will be
deemed paid on account of that portion of the Purchase Price to be refunded.”

 
7.  
Section 4.1 shall be stricken and replaced in its entirety with the following:

 
“4.1           In addition to all other consideration to which Seller is
entitled hereunder, Purchaser shall pay to Seller the sum of * (the “Purchase
Price”) as consideration for the sale, assignment, transfer and conveyance of
the Assigned Patent Rights to Purchaser under this Agreement.  Subject to the
Closing, the Purchase Price shall be paid on the Closing Date (as defined
below).”

 
8.  
Section 7.1 shall be stricken and replaced in its entirety by the following:

 
“7.1           At the Closing, to the extent that there is (i) any amendment or
material change to the representations and/or warranties of Seller as provided
herein (and any related Exhibits), Seller shall bring down its representations
and warranties as of immediately prior to the Closing Date (the “Bring Down
Schedule”) and deliver such Bring Down Schedule to Purchaser or (ii) no such
amendment or material change to the representations and/or warranties of Seller
as provided herein, Seller shall provide written confirmation that no such
amendments or materials changes so exist (the “Bring Down Certification”).”

 
9.  
Section 7.2 shall be stricken and replaced in its entirety by the following:

 
“7.2           Further Assurance and Seller Covenants.  At the reasonable
request of Purchaser, Seller will execute and deliver such other instruments and
do and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby,
including execution, acknowledgment and recordation of other such papers for
fully perfecting and conveying unto Purchaser the benefit of the transactions
contemplated hereby.  Without limiting the foregoing, Seller will direct its
counsel to work cooperatively with Purchaser’s counsel, in a timely manner and,
in any event, as soon as practical, as set forth in subsections (a) and (b)
below.  To induce Seller to enter into this Agreement, Purchaser will conduct
its business in accordance with good business practices.”

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-2-

--------------------------------------------------------------------------------

 

(a)  Notwithstanding anything to the contrary herein, in the event that Seller
is contacted by any third party or receives any request from a third party
(i.e., subpoena, interrogatory, deposition request and the like) for information
related to the Acquisition Patents (a “Third Party Request” and “Requested
Materials”, as applicable), Seller shall (i) promptly (and in any event, within
forty-eight hours of Seller’s receipt of a Third Party Request, provide
Purchaser with a copy of such Third Party Request; (ii) refrain from any
discussions with such third party with respect to Purchaser or the Assigned
Patent Rights prior to discussing the Third Party Request with Purchaser; (iii)
provide Purchaser with a copy of (1) all Requested Materials in the possession
of Seller and its agents and (2) a draft of Seller’s proposed response with
sufficient time for Purchaser to review and discuss with Seller a revised
response prior to the deadline set in the Third Party Request (and in any event,
no less than seven (7) days prior to such deadline); and (iv) use all legitimate
and legal means available to minimize disclosure to third parties, including
without limitation, seek a confidential treatment request or protective order
whenever appropriate or available. To the extent that there is any disagreement
between Seller and Purchaser as to whether any Requested Materials are
privileged or otherwise subject to the common interest doctrine, it is hereby
agreed that Purchaser shall have the sole decision making authority with regard
to a Third Party Request and the disclosure of any Requested Materials and
Seller shall at all times act in accordance with Purchaser’s instructions in
such regard.  For the avoidance of doubt, Seller shall not disclose any
Requested Materials or submit any response to a Third Party Request other than
as instructed by Purchaser.  Purchaser hereby agrees to indemnify Seller against
any monetary sanctions imposed against Seller by a court of competent
jurisdiction that are the result of Seller’s compliance with Purchaser’s
instructions in connection with a Third Party Request.

 
(b)           Seller hereby consents that any inventors under the Acquisition
Patents (including for the avoidance of doubt, any inventors currently employed
by Seller) may be retained by Purchaser’s counsel as consultants in accordance
with Section 7.3 and further that Seller shall not object to nor impede such
inventors, or current and former employees of Seller from being called as
witnesses by Purchaser.”
 
10.  
Section 10.12 shall be amended to delete the reference to Exhibit A-2
(“Available Patents”).

 
11.  
Exhibit A-1 (“Acquisition Patents”) shall be removed in its entirety and shall
be replaced by the new Exhibit A-1, attached hereto.

 
12.  
Exhibit A-2 (“Available Patents”) shall be removed in its entirety.

 
13.  
Exhibit C shall be removed in its entirety and shall be replaced by the new
Exhibit C, attached hereto.

 
14.  
Exhibit G shall be removed in its entirety and shall be replaced by the new
Exhibit G, attached hereto.

 
15. 
Except as expressly addressed by this Amendment, all terms and conditions of the
PPA shall remain in full force and effect.


 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-3-

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused this Amendment to be executed
effective as of the Effective Date by their respective duly authorized
representatives.
 
 
DELPHI TECHNOLOGIES, INC.
 
LOOPBACK TECHNOLOGIES INC.
 
By: /s/ John Carney
By: /s/ Doug Croxall
   
Name: John Carney
Name: Doug Croxall
   
Title: Vice President
Title: CEO

 


 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-4-

--------------------------------------------------------------------------------

 

Exhibit A-1
 
 Acquisition Patents
 
TABLE 1
Docket No.
App. No.
Patent No.
Patent Title
H-195076
08/762,090
5714927
Method of improving zone of coverage response of automotive radar
H-196686
08/695,814
5999871
Control method for variable level airbag inflation
H-198088
08/868,338
6012007
Occupant detection method and apparatus for air bag system
H-195546
08/566,029
5732375
Method of inhibiting or allowing airbag deployment
H-199337
08/927,588
5801619
Analog signal processing system and decision logic for controlling airbag
deployment
H-195425
08/610,021
6175299
Analog signal processing system for determining airbag deployment
H-203655
09/192,523
6219606
Restraint deployment control method having a delayed adaptable deployment
threshold
H-204666
09/309,848
6151540
Dynamic occupant position detection system and method for a motor vehicle
DP-307226
09/607,302
6369703
Tire pressure monitor and location identification system
H-301685
09/648,972
6434486
Technique for limiting the range of an object sensing system in a vehicle
H-197550
08/795,999
5954775
Dual rate communication protocol
DP-307541
10/229,832
7178139
Executable file system for an embedded computer
H-306355
10/214,048
6775601
Method and control system for controlling propulsion in a hybrid vehicle
TABLE 2 - Expiring Patents
H-169208
08/208,322
5463374
Method and apparatus for tire pressure monitoring and for shared keyless entry
control
H-174858
08/205,464
5418722
SIR deployment method with rough road immunity
H-189703
08/326,899
 
Method and apparatus for tire pressure monitoring with user activated
identification code sign up


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-5-

--------------------------------------------------------------------------------

 

Exhibit C
 
DOCUMENT REQUEST FORM
___________, 2013


Delphi Technologies, Inc.
5725 Delphi Drive, Troy
MI 48098-2815 USA


Attn: John Carney


Re: Documents related to the Patent Families as Listed on Exhibit A-1 to the
Proposed Purchase Agreement between Loopback Technologies, Inc. and Delphi
Technologies, Inc.


Dear Mr. Carney:


Reference is made to the proposed purchase agreement (“Agreement”) between
Loopback Technologies, Inc. (“Purchaser”) and Delphi Technologies, Inc.
(“Seller”). Defined terms used in this letter are as defined in the Agreement.
Purchaser has requested, pursuant the Agreement that Seller deliver originals of
the Documents (or to the extent such originals cannot be provided, true copies
thereof) and/or confirm to Purchaser that there are no other Documents in the
custody or control of Seller, its agents, counsel or related parties.


  For purposes of clarification only, and without derogating from the definition
of Documents set forth in the Agreement, below is a non-exclusive list of
documents that fall within this description.  Pursuant to the Agreement,
Purchaser requests that Seller conduct a thorough and diligent search for all
Documents in its custody or control, and that of its agents, counsel or related
parties, including, but not limited to, such Documents which are listed below.


1.  
File histories including

a.  
Prosecution file history for the Patent Families listed in Exhibit A-1 of the
Agreement (“Patents”), including:

i.  
File histories of any Patent

ii.  
File histories of any parent, child or other related patents/applications (i.e.
those that claim priority to any  Patent or that any  Patent either claims
priority to and/or incorporates by reference) – regardless of whether they are
listed in  the Exhibits to the Agreement and regardless of whether the related
patents are abandoned or alive

iii.  
 All communications retained in the files with, by and to prosecution counsel or
agent with respect to the Patents

iv.  
File-stamped copies of all assignment records for all Patents (including copies
of all supporting documentation) to the extent retained in the files

b.  
Any prior art references that have been retained in the files

c.  
Pre-filing documents retained in the files such as:

i.  
Invention disclosure records

ii.  
Inventor notebooks

iii.  
Memos, notes, letters, emails etc. requesting that a patent application be
prepared

iv.  
Memos, notes, letters, emails etc. discussing the decision of whether to file a
patent application

v.  
Memos, notes, letters, emails etc. discussing or describing any products that
the proposed invention relates to

vi.  
Documents, including without limitation any memos, notes, letters, emails,
presentations, etc. related to or arising from any efforts to create products
based on the proposed inventions, relating to the design, development,
marketing, sale, offers for sale, public disclosure, or ownership of the
products, the proposed inventions and/or patents, including any agreements with
third parties (e.g. joint development (or similar) agreements or non-disclosure
agreements).

vii.  
All documents related to the conception, reduction to practice, or development
of the invention.


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-6-

--------------------------------------------------------------------------------

 

d.  
Post-issuance documents such as:

i.  
Ribbon copies of the Patents

ii.  
Certificates of correction and related documents (notes, memos etc related to
requests for correction)

iii.  
Re-examinations; reissues; post grant review/challenges

iv.  
Memos regarding payment of maintenance fees and/or annuities (including
recommendations of whether or not to pay maintenance fees)

2.  
Any agreements granting any rights under the Patents (including without
limitation any licenses, releases, covenants not to sue or any other grant or
right) related to or arising from the Patents and applications (including the
related patents and applications described in 1.a.i.).  Without limiting the
foregoing, Seller is requested to provide an example, sample or representative
agreement reflecting the terms and conditions contained in the “Pre-existing
Licenses” including but not limited to those Pre-existing Licenses identified on
Exhibit G of the Agreement.

3.  
Any documents discussing enforcement, threatened enforcement, investigation of
infringement, licensing (including all offers to license), liens or charges,
valuation, granting any rights under any of the claims of the acquired patents
(including releases, covenants not to sue or any other grant or right) or other
monetization related to or arising from the Patents (regardless of whether they
are listed in Exhibit I as described in 1.a.ii. above) including:

a.  
Documents that relate in any way to an evaluation of the Patents including
without limitation documents that relate to strengths, weaknesses etc of the
enforceability and/or validity of the patents, infringement and/or
non-infringement of any specific entity or by industries in general

b.  
Documents that relate to the enforceability of the Patents

c.  
Documents that relate to the validity of the Patents

d.  
Documents that either are, or discuss a damages analysis regarding any of the
Patents

4.  
Any documents related to marking of patented articles including articles made by
Seller that were or should have been marked, and marking requirements (including
steps taken to enforce marking requirements) in any agreements identified
pursuant to request 2 above  

5.  
Assignments of the Patents (regardless of whether they are listed in Exhibit I
as described in 1.a.ii. above)

6.  
Any documents relating to governmental incentives or other programs relating to
the technology underlying the Patents.

7.  
Names of law firms and/or individual lawyers involved in any of the Patents so
that the privileged nature of any produced documents can be determined

8.  
Documents related to each named inventor of the Patents (redacted as necessary
to preserve information of a personal nature not essential to the evaluation of
the Patents) including:

a.  
Employment agreements with each inventor

b.  
Patent Assignments signed by each inventor

c.  
Invention Assignments signed by each inventor

d.  
Employment/HR records of each inventor –

e.  
Separation agreements signed by any inventor

9.  
A list of any proceedings or actions before any governmental entity (including
the United States Patent and Trademark Office or equivalent authority anywhere
in the world) in which claims are being or were raised relating to the validity,
enforceability, scope, ownership or infringement of any of the Patents

10.  
Confirmation in writing that with respect to each Patent, it is currently in
compliance with the legal requirements (including payment of filing, examination
and maintenance fees and filing of any necessary oaths, proofs of use or other
documents) for maintaining, registering, filing, certifying or otherwise
perfecting or recording the same with or by such governmental entity, and, if
not, the steps required to bring such item into compliance with same.



Seller is further requested to execute the applicable affidavit (either
Attachment 1 or 2 hereto) and return the executed copy to Purchaser.
 
 
Regards,



* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-7-

--------------------------------------------------------------------------------

 

Attachment 1
 
AFFIDAVIT
 


 
Delphi Technologies, Inc.  has conducted a thorough and diligent search for all
Documents related to the Acquisition Patents in its custody or control and the
custody and control of its agents, counsel and related parties, and has
delivered all such Documents to Purchaser. Delphi Technologies, Inc. asserts
that to its knowledge, there are no Documents related to the Acquisition Patents
that remain in its custody or control, or in the custody or control of its
agents, counsel and/or related parties.

 


 

 
Delphi Technologies, Inc.
A Delaware company
By:  _____________________
Name: John Carney
Title: Vice President
 
Date:  ___________________
 
Address:
Delphi Technologies, Inc.
5725 Delphi Drive, Troy
MI 48098-2815 USA
 



 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-8-

--------------------------------------------------------------------------------

 
 


 
Attachment 2
 
AFFIDAVIT
 


 
Delphi Technologies, Inc. has conducted a thorough and diligent search for all
Documents related to the Acquisition Patents in its custody or control as well
as the custody or control of its agents, counsel or related parties, and to its
knowledge, confirms no such Documents related to the Acquisition Patents exist.
 


 

 
Delphi Technologies, Inc.
A Delaware company
By:  _____________________
Name: John Carney
Title: Vice President
 
Date:  ___________________
 
Address:
Delphi Technologies, Inc.
5725 Delphi Drive, Troy
MI 48098-2815 USA
 
 



 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-9-

--------------------------------------------------------------------------------

 

Exhibit G
 


PREEXISTING LICENSES


*

 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
 

--------------------------------------------------------------------------------

 
 
 